IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODERICK TERRILL FOSTER,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5916

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

Nancy A. Daniels, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.